Order filed, July 17, 2019.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00521-CV
                                 ____________

                          DOUGLAS LAMB, Appellant

                                         V.

                  TEXAS SECRETARY OF STATE, Appellee


                   On Appeal from the 250th District Court
                             Travis County, Texas
                   Trial Court Cause No. D-1-GN-18-000382


                                     ORDER

      The reporter’s record in this case was due July 1, 2019. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Leah Hayes, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM